            Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


WILL HESLIP, DAVID SANDERS,                                                                 PLAINTIFFS
MARCUS DAVIS, STEVEN MITCHELL
and WENDY WISE, Each Individually
and on Behalf of All Others Similarly
Situated


vs.                                     No. 5:19-cv-1327


NIXON ENGINEERING, LLC                                                                   DEFENDANTS
and TINA TINER NIXON



                    ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COME NOW Plaintiffs Will Heslip, David Sanders, Marcus Davis, Steven Mitchell

and Wendy Wise (“Plaintiffs”), each individually and on behalf of all others similarly

situated, by and through their attorneys Joshua West and Josh Sanford of the Sanford

Law Firm, PLLC, and for their Original Complaint—Collective Action against Nixon

Engineering, LLC and Tina Tiner Nixon (“Defendants”), do hereby state and allege as

follows:

                         I.         JURISDICTION AND VENUE

       1.     Plaintiffs, each individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”),   for   declaratory    judgment,        monetary       damages,          liquidated   damages,

prejudgment interest, and costs, including reasonable attorneys’ fees as a result of

Defendants failure to pay Plaintiffs and all others similarly situated a minimum wage and


                                               Page 1 of 16
                         Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                               Original Complaint—Collective Action
              Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 2 of 16



proper overtime compensation for all hours that Plaintiffs and all others similarly situated

worked.

        2.     The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

        3.     Defendants conduct business within the State of Texas, operating and

managing a traffic control and highway maintenance business throughout Texas.

        4.     The acts complained of herein were committed and had their principal

effect against the named Plaintiffs herein within the San Antonio Division of the Western

District of Texas; therefore, venue is proper within this District pursuant to 28 U.S.C. §

1391.

        5.     Plaintiffs were/are employed by Defendants, whose headquarters are in

Bastrop, in the Western District of Texas.

                                   II.        THE PARTIES

        6.     Plaintiff Heslip is an individual and a resident of the State of Texas.

        7.     Plaintiff Sanders is an individual and resident of the State of Texas.

        8.     Plaintiff Davis is an individual and resident of the State of Texas.

        9.     Plaintiff Mitchell is an individual and resident of the State of Texas.

        10.    Plaintiff Wise is an individual and resident of the State of Texas.

        11.    Defendant Nixon Engineering, LLC is a domestic for-profit limited liability

company, with its principal place of business in Bastrop.

        12.    Defendants registered address for service is by way of Tina Tiner Nixon,

508 Pecan Street, Bastrop, Texas 78602.

                                               Page 2 of 16
                         Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                               Original Complaint—Collective Action
             Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 3 of 16



       13.    Nixon Engineering maintains a website regarding its business located on

the web at http://www.nixon-engineering.com/ww2/

       14.    Defendant Tina Tiner Nixon is Chief Executive Officer of Nixon

Engineering, LLC.

       15.    At all times after three years preceding the filing of the Original Complaint,

Defendants had at least two (2) employees that handled, sold, or otherwise worked on

goods or materials that have been moved in or produced for commerce, such as

vehicles, including truck mounted attenuators and pilot vehicles, rumble strips, road

construction cones and road signs.

       16.    Defendants annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of exercise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this complaint.

                         III.         FACTUAL ALLEGATIONS

       17.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       18.    At all relevant times herein, Defendants were/are an “employer” of

Plaintiffs and similarly situated employees within the meaning of the FLSA.

       19.    At all times material herein, Plaintiffs and those similarly situated have

been entitled to the rights, protections and benefits provided under the FLSA.

       20.    At all material times, Defendants failed to pay Plaintiffs and those similarly

situated minimum wage as required by the FLSA, 29 U.S.C. § 206.




                                               Page 3 of 16
                         Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                               Original Complaint—Collective Action
              Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 4 of 16



        21.    At all times material herein, Plaintiffs and those similarly situated have

been misclassified by Defendants as salaried employees and as exempt from the

overtime requirements of the FLSA, 29 U.S.C. § 207.

        22.    At all relevant times herein, Defendants directly hired employees to work

on traffic control, paid them wages and benefits, controlled their work schedules, duties,

protocols, applications, assignments and employment conditions, and kept at least

some records regarding their employment.

        23.    Defendants failed to pay Plaintiffs and other similarly situated employees

for up to, and possibly exceeding, twenty (20) hours of overtime per week.

        24.    Plaintiffs and other similarly situated employees were not asked to provide

input as to which employees should be hired or fired.

        25.    Plaintiffs and other similarly situated employees did not hire or fire any

other employee.

        26.    At all relevant times herein, Defendants have deprived Plaintiffs and

similarly situated employees of regular wages and overtime compensation for all of the

hours worked over forty (40) per week.

        27.    Defendants knew or showed reckless disregard for whether its actions

violated the FLSA.

               A. Plaintiff Heslip

        28.    Plaintiff Heslip worked for Nixon Engineering, LLC, as a Crew Leader from

December of 2017 to January of 2019 and as a Foreman from May of 2019 to August of

2019.




                                               Page 4 of 16
                         Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                               Original Complaint—Collective Action
             Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 5 of 16



      29.     As a Crew Leader, Plaintiff Heslip drove himself and others to the relevant

roadside jobsites and worked with the road crew to set up and maintain traffic control

equipment.

      30.     While serving as a Crew Leader, Plaintiff Heslip was paid an hourly rate of

$8.00 per hour, an additional bonus of $5.64 per hour for every hour worked up to 40

hours, and an overtime rate of $12.00 per hour for all hours worked over forty per week.

      31.     As an hourly employee, Plaintiff Heslip was required to travel to distant

locations and from jobsite to jobsite and was regularly not compensated for the drive

time and various other off-the-clock work.

      32.     As an hourly employee, Plaintiff Heslip was required to travel away from

home and stay overnight. He was required to travel, as either the driver or passenger in

a company vehicle, to various locations across the state of Texas, during normal

workday hours as well as during working hours on nonworking days, and was regularly

not compensated for this work time. This unpaid travel time work occurred in weeks in

which Heslip worked forty or more hours per week.

      33.     As an hourly employee, Plaintiff Heslip was required to pick up work

trucks, rumble strips and other equipment from one jobsite and deliver to another jobsite

and was regularly not compensated for this work time work in weeks in which Heslip

otherwise worked forty or more hours.

      34.     As Foreman, Plaintiff Heslip was paid a salary of $700 per week and was

not paid for overtime. He was classified as exempt from overtime wages.

      35.     As a Foreman, Plaintiff Heslip’s job duties changed very little. In addition

to setting up and maintaining traffic control equipment, he trained new employees on

                                              Page 5 of 16
                        Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                              Original Complaint—Collective Action
            Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 6 of 16



the procedures involved with setting up and maintaining traffic control equipment. He

would report any issues to his supervisors. He had no authority to hire, fire, promote, or

alter the job duties or pay of other employees.

      36.    Plaintiff Heslip regularly worked between 40 and 50 hours per week, both

as Crew Leader and Foreman.

             B. Plaintiff Sanders

      37.    Plaintiff Sanders has worked for Nixon Engineering, LLC, as a Dispatcher

since December of 2018. Plaintiff Sanders was employed by Defendant as an hourly

employee from December of 2018 until February of 2019, and as a salaried employee

from February of 2019 to present.

      38.    As a Dispatcher, Plaintiff Sanders is responsible for road crew

coordination as well as roadside manual labor. He answers and responds to phone calls

and emails to coordinate where other employees are supposed to work. When not on

the phone, Plaintiff Sanders is required to drive trucks and helps the road crew set up

and maintain traffic control equipment.

      39.    From December of 2018 until February of 2019 Plaintiff Sanders was paid

an hourly rate of $8.00 per hour, an additional bonus of $5.00 per hour for every hour

worked up to 40 hours, and an overtime rate of $12.00 per hour for all hours worked

over 40 per week.

      40.    As an hourly employee, Plaintiff Sanders was required to travel to distant

locations and from jobsite to jobsite and was regularly not compensated for drive time

and various other off the clock work in weeks in which Sanders otherwise worked forty

or more hours.

                                              Page 6 of 16
                        Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                              Original Complaint—Collective Action
              Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 7 of 16



        41.    As an hourly employee, Plaintiff Sanders was required to travel away from

home and stay overnight. He was required to travel, as either the driver or passenger in

a company vehicle, to various locations across the state of Texas, during normal

workday hours as well as during working hours on nonworking days and was regularly

not compensated for this work time. This unpaid travel time work occurred in weeks in

which Sanders worked forty or more hours per week.

        42.    From February of 2019 to present, Plaintiff Sanders has been paid a

salary of $700 per week. Once paid a salary, Plaintiff Sanders was classified by

Defendants as exempt from overtime wages.

        43.    Plaintiff Sanders has consistently worked between 40 and 60 hours per

week.

        44.    Plaintiff Sanders is required to be on call as a Dispatcher 7 days per week,

24 hours per day.

               C. Plaintiff Davis

        45.    Plaintiff Davis has worked for Nixon Engineering, LLC, as Crew Leader

since May of 2017.

        46.    As a Crew Leader, Plaintiff Davis drove himself and others to jobsites and

worked with the road crew to set up and maintain traffic control equipment.

        47.    While serving as Crew Leader, Plaintiff Davis is paid an hourly rate of

$8.00 per hour, with an additional bonus of $5.00 per hour for every hour worked up to

40 hours, and an overtime rate of $12.00 per hour for all hours worked over forty per

week.




                                               Page 7 of 16
                         Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                               Original Complaint—Collective Action
              Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 8 of 16



        48.    Plaintiff Davis is required to travel to distant locations and from jobsite to

jobsite and is regularly not compensated for drive time and various other off the clock

work in weeks in which Davis otherwise worked forty or more hours.

        49.    Plaintiff Davis is required to travel away from home and stay overnight. He

is required to travel, as either the driver or passenger in a company vehicle, to various

locations across the state of Texas, during normal workday hours as well as during

working hours on nonworking days, and was/is regularly not compensated for this work

time. This unpaid travel time work occurred in weeks in which Davis worked forty or

more hours per week.

        50.    Plaintiff Davis is required to pick up work trucks, rumble strips, and other

equipment from one jobsite and deliver it to another jobsite and was/is regularly not

compensated for this work time work in weeks in which Davis otherwise worked forty or

more hours.

        51.    Plaintiff Davis has consistently worked between 40 and 50 hours per

week, not including off-the-clock work.

        D. Plaintiff Mitchell

        52.    Plaintiff Mitchell worked for Nixon Engineering, LLC, as a Flagger from

March of 2018 to January of 2019 and as Crew Leader from January of 2019 to June of

2019.

        53.    As a Flagger, Plaintiff Mitchell would put out cones and hold signs to

communicate with motorists and help traffic flow through construction zones.

        54.    As Crew Leader, Plaintiff Mitchell drove himself and others to the relevant

jobsites and work with the road crew to set up and maintain traffic control equipment.

                                               Page 8 of 16
                         Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                               Original Complaint—Collective Action
             Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 9 of 16



       55.    While serving as Flagger and Crew leader, Plaintiff Mitchell was paid an

hourly rate of $8.00 per hour, an additional bonus of $5.64 per hour for every hour

worked up to 40 hours, and an overtime rate of $12.00 per hour for all hours worked

over forty per week.

       56.    Plaintiff Mitchell was required to travel to distant locations and from jobsite

to jobsite and was regularly not compensated for the drive time and various other off the

clock work in weeks in which Mitchell otherwise worked forty or more hours.

       57.    Plaintiff Mitchell was required to travel away from home and stay

overnight. He was required to travel, as the driver or passenger in a company vehicle, to

various locations across the state of Texas, during normal workday hours as well as

during working hours on nonworking days, and was regularly not compensated for this

work time. This unpaid travel time work occurred in weeks in which Mitchell worked

forty or more hours per week.

       58.    Plaintiff Mitchell was regularly required to pick up work trucks, rumble

strips, and other equipment from one jobsite and deliver it to another jobsite and was

regularly not compensated for this work time in weeks in which Mitchell otherwise

worked forty or more hours.

       59.    Plaintiff Mitchell’s was threatened with the loss of his job if he did not

perform the off-the-clock work.

       60.    Plaintiff Mitchell regularly worked over 40 hours per week, including his

off-the-clock work.




                                              Page 9 of 16
                        Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                              Original Complaint—Collective Action
              Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 10 of 16



                E. Plaintiff Wise

        61.     Plaintiff Wise worked for Nixon Engineering, LLC, as Crew Chief from

2009 to April of 2019.

        62.     As a Crew Chief, Plaintiff Wise drove herself and others to jobsites and

worked with the road crew to set up and maintain traffic control equipment.

        63.     Plaintiff Wise was paid an hourly rate of $8.00 per hour, with an additional

bonus of $5.64 per hour for every hour worked up to 40 hours, and an overtime rate of

$12.00 per hour for all hours worked over forty per week.

        64.     Plaintiff Wise was required to travel to distant locations and from jobsite to

jobsite and was regularly not compensated for drive time and various other off the clock

work in weeks in which Wise otherwise worked forty or more hours.

        65.     Plaintiff Wise was required to travel away from home and stay overnight.

She was required to travel, as either the driver or passenger in a company vehicle, to

various locations across the state of Texas, during normal workday hours as well as

during working hours on nonworking days and was regularly not compensated for this

work time. This unpaid travel time work occurred in weeks in which Wise worked forty

or more hours per week.

        66.     Plaintiff Wise was regularly required to pick up work trucks, rumble strips,

and other equipment from one jobsite and deliver it to another jobsite and was regularly

not compensated for this work time in weeks in which Wise otherwise worked forty or

more hours.

        67.     Plaintiff Davis has consistently worked between 40 and 60 hours per

week.

                                               Page 10 of 16
                          Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                              U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                                Original Complaint—Collective Action
               Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 11 of 16



                  IV.       REPRESENTATIVE ACTION ALLEGATIONS

         68.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

         69.     Plaintiffs bring their claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of

all persons who were, are, or will be employed by Defendants as similarly situated

salaried employees at any time within the applicable statute of limitations period, who

are entitled to payment of the following types of damages:

         A.      Payment for all hours worked, including payment of a lawful overtime

premium for all hours worked for Defendants in excess of forty (40) hours in a

workweek; and

         B.      Liquidated damages; and

         C.      The costs of this action, including attorney’s fees.

         70.     Plaintiffs propose the following class under the FLSA:

         All hourly and nonexempt salaried employees in the last three years.

         71.     In conformity with the requirements of FLSA Section 16(b), Plaintiffs have

filed or will soon file written Consents to Join this lawsuit.

         72.     The relevant time period dates back three years from the date on which

Plaintiff’s Original Complaint—Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         73.     The proposed FLSA class members are similarly situated in that they

share these traits:

                                                Page 11 of 16
                           Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                                 Original Complaint—Collective Action
             Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 12 of 16



               A. They were not paid a minimum wage for all hours worked;

               B. They were not paid proper overtime wages as required by the FLSA;

               C. They worked more than 40 hours in some weeks;

               D. They had substantially similar job duties, requirements, and pay

       provisions.

       74.     Plaintiffs are unable to state the exact number of the class but believe that

there are many other employees whose were not paid a minimum wage, overtime

hourly rates were incorrectly calculated, and/or were misclassified as salaried

employees.

       75.     Defendants can readily identify the members of the Section 16(b) class,

which encompasses all hourly and salaried employees.

       76.     The names and physical and mailing addresses of the FLSA collective

action plaintiffs are available from Defendants.

                          V.          FIRST CAUSE OF ACTION

                      (Individual Claims for Violation of the FLSA)

       77.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       78.     Plaintiffs asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       79.     At all times relevant to this Complaint, Defendants have been Plaintiff’s

“employer” within the meaning of the FLSA, 29 U.S.C. § 203.




                                              Page 12 of 16
                         Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                               Original Complaint—Collective Action
             Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 13 of 16



       80.     At all times relevant to this Complaint, Defendants have been, and

continues to be, an enterprise engaged in commerce within the meaning of the FLSA,

29 U.S.C. § 203.

       81.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       82.     At all times relevant to this Complaint, Defendants failed to pay Plaintiffs

lawful wage as required by the FLSA.

       83.     At all times relevant times to this Complaint, Defendants misclassified the

salaried Plaintiffs as exempt from the overtime requirements of the FLSA.

       84.     Despite the entitlement of Plaintiffs to overtime payments under the FLSA,

Defendants failed to pay Plaintiffs an overtime rate of one and one-half times his regular

rate of pay for all hours worked over forty (40) in each week.

       85.     Defendants failure to pay Plaintiffs all overtime wages owed was willful.

       86.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.




                                              Page 13 of 16
                         Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                               Original Complaint—Collective Action
             Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 14 of 16



                          VI.        SECOND CAUSE OF ACTION

                      (Collective Action Claim for Violation of the FLSA)

       87.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       88.     Plaintiffs, individually and on behalf of all others similarly situated, asserts

this claim for damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et

seq.

       89.     At all times relevant times to this Complaint, Defendants have been, and

continue to be, an “employer” of Plaintiffs and all those similarly situated within the

meaning of the FLSA, 29 U.S.C. § 203.

       90.     All times relevant to this Complaint, Defendants failed to pay Plaintiffs and

all others similarly situated the minimum wage required by the FLSA.

       91.     At all times relevant to this Complaint, Defendants misclassified Plaintiffs

and all others similarly situated as exempt from the overtime requirements of the FLSA.

       92.     Despite the entitlement of Plaintiffs and those similarly situated to overtime

payments under the FLSA, Defendants failed to pay Plaintiffs and all those similarly

situated an overtime rate of one and one-half times their regular rates of pay for all

hours worked over forty (40) in each one-week period.

       93.     Defendants willfully failed to pay overtime wages to Plaintiffs and to others

similarly situated.

       94.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs and all those similarly situated for monetary damages, liquidated damages,




                                                Page 14 of 16
                           Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                                 Original Complaint—Collective Action
            Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 15 of 16



and costs, including reasonable attorneys’ fees, for all violations that occurred within the

three (3) years prior to the filing of this Complaint.

                           VII.          PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs, each on behalf of themselves

and all others similarly situated, respectfully pray that Defendants each be summoned

to appear and to answer herein and for declaratory relief and damages as follows:

       A.      An order conditionally certifying the collective action alleged in this

Complaint or as further defined by Plaintiffs’ Motion and directing notice to be sent to

the putative class members;

       B.      A declaratory judgment that Defendants’ practices alleged herein violate

the FLSA and their relating regulations;

       C.      Judgment for damages for all unpaid overtime compensation under the

FLSA and their relating regulations;

       D.      Judgment for liquidated damages pursuant to the FLSA and their relating

regulations;

       E.      An order directing Defendants to pay Plaintiffs and all others similarly

situated prejudgment interest, a reasonable attorney’s fee and all costs connected with

this action; and

       F.      Such other and further relief as this Court may deem necessary, just and

proper.




                                              Page 15 of 16
                         Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                               Original Complaint—Collective Action
Case 5:19-cv-01327 Document 1 Filed 11/12/19 Page 16 of 16



                                           Respectfully submitted,

                                           WILL HESLIP, DAVID SANDERS,
                                           MARCUS DAVIS STEVEN MITCHELL,
                                           and WENDY WISE, Each Individually
                                           and on Behalf of All Others Similarly
                                           Situated, PLAINTIFFS

                                           SANFORD LAW FIRM, PLLC
                                           One Financial Center
                                           650 South Shackleford Road, Suite 411
                                           Little Rock, Arkansas 72211
                                           Telephone: (501) 221-0088
                                           Facsimile: (888) 787-2040

                                           /s/ Josh Sanford
                                           Josh Sanford
                                           Tex. Bar No. 24077858
                                           josh@sanfordlawfirm.com

                                           /s/ Joshua West
                                           Joshua West
                                           Ark. Bar No. 2012121
                                           west@sanfordlawfirm.com




                                Page 16 of 16
           Will Heslip, et al. v. Nixon Engineering, LLC., et. al.
               U.S.D.C. (W.D. Tex.) Case No. 5:19-cv-1327
                 Original Complaint—Collective Action
